Citation Nr: 0605672	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  99-02 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain, to include early discogenic changes 
at L3-4 and L4-5.  

2.  Entitlement to a separate compensable rating for pain in 
the left leg, radiculopathy left lower extremity, from 
September 23, 2002.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part granted service 
connection for lumbosacral strain and assigned an initial 10 
percent rating.

In an October 2000 decision, the Board remanded this matter 
for additional development.  Following its return to the 
Board, other issues previously on appeal were disposed of in 
a February 2003 decision and the Board proceeded to conduct 
further development of evidence on this matter.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated that the Board was not allowed to consider 
additional evidence without remanding the case to the RO for 
initial consideration and/or without obtaining a waiver of 
agency of original jurisdiction (AOJ), that is, RO, 
consideration from the appellant.  

In August 2003, in accordance with the holding in DAV, this 
appeal was remanded to the RO for additional development.  

The case is now before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

1.  The veteran's lumbosacral spine disorder more closely 
resembles a moderate intervertebral disc disease with 
recurring attacks or a lumbosacral strain with spasm on 
extreme forward bending.

2.  The veteran did not have incapacitating episodes having a 
total duration of at least four weeks during a 12-month 
period.

3.  Evidence of severe loss of motion, thoracolumbar flexion 
of 30 degrees or less, or of favorable ankylosis of the 
entire thoracolumbar spine is not of record.

4.  The pain in the left leg, secondary to radiculopathy of 
the left lower extremity is equivalent to no more than mild 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  A 20 percent evaluation, but no more, is warranted for 
degenerative disc disease, lumbar spine (evaluated as 
residuals of low back injury with radiculopathy left lower 
extremity prior to September 23, 2002).  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243 (2005).  

2.  The criteria for a disability rating of 10 percent, but 
no more, for pain in the left leg, radiculopathy of left 
lower extremity from September 23, 2002, have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.14, 4.124a, Diagnostic Code 8520 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection for a back disorder was first received 
in September 1997.  After adjudicating the veteran's claim in 
September 1997, the RO, via the AMC provided initial notice 
of the provisions of the VCAA as it applies to this claim, in 
a January 2004 letter.  In this letter, the veteran was told 
of the requirements to establish an increased initial rating 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter and the supplemental statement of the 
case issued in June 2005 specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA medical records were 
obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  This matter 
was remanded twice by the Board for additional development, 
to include obtaining an adequate VA examination.  The 
evidence of record includes examination reports that included 
examination of the veteran and review of the records, and the 
most recent VA examination of May 2005 adequately addressed 
the issue.  

Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the appellant's claim is to 
be considered.  In the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2005). 

Because the evidence now reflects that the veteran's service 
connected lumbar spine disability now includes evidence of 
early discogenic change, the Board will consider the criteria 
for intervertebral disc syndrome.  During the pendency of 
this appeal, multiple revisions were made to the Rating 
Schedule for intervertebral disc syndrome.  Effective 
September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Furthermore, on August 26, 2003, the 
rating criteria for all spinal disabilities, including 
intervertebral disc syndrome were revised and published in 
the Federal Register.  See 66 Fed. Reg. 51454-51458 (Sep 26, 
2003) (now codified as amended at 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5235 to 5243).  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court of Appeals for 
Veterans Claims (Court) has stated that when the Board 
addresses in its decision a question that was not addressed 
by the RO, the Board must consider the question of adequate 
notice of the Board's action and an opportunity to submit 
additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby. 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993). In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005)).

Other potentially applicable diagnostic codes under the pre- 
September 26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion.  A 
40 percent rating may be assigned for a severe lumbar spine 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003) (effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement. 38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  More over, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran filed his claim for service connection in 
September 1997.  Service connection for lumbosacral 
strain/injury was granted by the RO in a September 1997 
decision which granted an initial 10 percent rating for the 
disorder.  The veteran appealed this decision.  

Service medical records reflect that in September 1995 the 
veteran was seen for complaints of low back pain times one 
month with no known trauma.  He had possible indirect trauma 
from working out.  He stated that the pain radiated into the 
right leg.  He was assessed with low back pain.  Lumbar X 
rays done in September 1995 were within normal limits.  In 
March 1997 he was assessed with lumbosacral strain after a 
recent fall.  His March 1997 retirement examination reflects 
that he had back pains from a recent fall at work, and was 
being followed by physical therapy.   

A March 1997 VA general medical examination noted a medical 
history of back pain.  Over the years he had several minor 
back injuries treated with rest and over the counter 
medications.  He also stated that he had gained weight due to 
his lack of activity and felt this was causing some back 
pain.  Range of motion was described as "positive" in all 
planes.  His posture and gait were grossly within normal 
limits.  He had a negative straight leg raise and Patricks 
test.  There was no pin point tenderness elicited during the 
examination.  The diagnosis was recurrent low back pain.

VA records from 1998 include records of low back complaints.  
In March 1998 he was seen for complaints that included 
tingling on the left side of the body starting at the left 
neck level, and left shoulder but also going down the left 
leg.  An April 1998 X-ray study revealed an essentially 
normal lumbar spine examination.  In October 1998 he was seen 
for complaints that included back pain and he was assessed 
with back pain, rule out radiculopathy.  X-ray study from 
October 1998 yielded an impression of essentially normal 
examination except for straightening of the lumbar lordotic 
curvature.  A pair of vestigial ribs were seen on L1.  

A January 1999 Persian Gulf War examination noted complaints 
of joint pain in multiple areas included his back.  His left 
arm and leg were said to go to sleep due to numbness 
bilaterally.  Examination of the back showed no 
costovertebral angle tenderness.  The assessment was 
"arthralgia multiple joints."

The report of a February 1999 VA examination that included 
the lumbar spine related the veteran's history of injuring 
his back in service.  He claimed that he had to sit a lot 
during the day due to multiple musculoskeletal complaints 
that included back pain.  The veteran stated that his back 
pain worsened after he was given a spinal injection for ankle 
surgery.  He stated that he has 8-9/10 low back pain every 
day with prolonged standing, bending and lying down.  He 
stated that he did not do any more lifting.  He was treated 
with Feldene twice a day which helped some and was scheduled 
to start physical therapy the next month.  His medication 
decreased the pain to 5-6/10.  

Physical examination of the veteran's back revealed his 
straight leg to be negative.  His back was nontender to 
palpation.  His flexion was 80 degrees with pain from 70-80 
degrees.  Extension was 30 degrees.  Lateral flexion was 35 
degrees bilaterally.  Rotation was 30 degrees with pain at 30 
degrees bilaterally.  Lumbosacral X-ray study revealed the 
following:  The vertebral bodies exhibited satisfactory 
alignment.  Straightening of the lordotic curvature may or 
may not represent muscle spasm.  Disc spaces were fairly 
maintained.  Sacroiliac joints appeared normally maintained.  
No sclerotic or lytic lesion was visualized.  The 
X-ray impression was straightening of the lordotic curvature 
may or may not represent muscle spasm.  Otherwise negative 
radiographs of the lumbar spine.  The diagnosis was lower 
back strain.  

VA treatment records from 1999 to 2001 reflect treatment for 
ongoing back complaints.  In December 1999 he was seen at the 
clinic requesting evaluation for back pain that was 
increasing with pain, as well as numbness and tingling in the 
left leg.  The pain was worst in the morning upon rising and 
at night lying down.  The pain continued with walking and 
sitting.  He had no loss of strength or sensation in his 
legs.  He also complained of coldness in his left foot when 
sitting still for long periods of time, but noticed no 
blanching of the extremity.  He was noted to have run out of 
his pain medication for one week and had taken nothing else 
since then.  Examination of the back revealed localized pain 
to L2-L4 area, left of the lumbar spinal column and radiating 
to the sacral area.  There was increased tone in the lower 
paraspinal and pain on palpation.  There was decreased range 
of motion on flexion to 90 degrees and left abduction and 
right abduction to 30 degrees.  There was no decreased motion 
on twisting.  Neurological examination revealed no 
significant findings referable to the lumbar spine.  The 
assessment in pertinent part was lumbosacral strain and left 
sciatica.  Plans included treatment with medication, 
consideration of weight loss and consult for physical and 
aquatic therapy.  A December 1999 addendum a few days later 
noted the veteran to have tenderness to palpation in the left 
lateral dorsi, negative straight leg raising.  His sensory 
and deep tendon reflexes were intact.  He was assessed with 
lumbosacral strain and sciatica.  

In February 2000 he had complaints of chronic low back pain 
status post trauma with radicular symptoms in his lower 
extremities, left greater than right.  His active lumbar 
region was minimal extension and all others within normal 
limits with tightness at all end ranges.  He had pain in the 
prone position and was not able to tolerate being up on his 
elbows.  His knee to chest was at 50 percent with discomfort.  
He was given self stretch back exercises.  

In March 2000 he gave a history of low back pain and upper 
neck pain for about 2 years.  The low back pain was 
intermittent and worse with prolonged standing.  About 2 
years ago the veteran attended school full time and was not 
standing but had prolonged sitting that seemed to aggravate 
the low back pain.  He had been to physical therapy and was 
also currently in pool therapy for low back pain.  He stated 
that the back pain was progressive and for some time had been 
daily.  He could usually sleep well at night and had no 
marked limitation of walking.  Sitting and bending worsened 
it.  Previous X-rays had been reviewed and appeared negative.  
His range of motion was tested and he forward flexed with 
fingers one foot off the floor and had 10 degrees on 
extension, as well as on left and right lateral bend.  He had 
tenderness at all extremes of motion.  His straight leg raise 
was negative bilaterally.  The assessment was chronic low 
back pain with left L4 radiculopathy.  In April 2000, he was 
seen for follow up on back pain.  The lumbar magnetic 
resonance imaging (MRI) was normal.  The assessment was 
mechanical low back pain.  In January 2001 he was seen for 
complaints that included low back pain and was scheduled for 
a physical therapy consult.  In March 2001, the veteran was 
seen by physical therapy for the purpose of instruction in 
lumbar stabilization exercises and additional abdominal and 
low back stretches.  The goal was met and he was to follow up 
in April 2001.  He failed to attend the follow up 
appointment.  

The report of a May 2001 VA examination included a review of 
the claims file and addressed multiple orthopedic complaints 
including his lumbar spine.  He complained that the left leg 
goes to sleep easily on him and that he did not feel things 
as well on the left as on the right.  This was below the 
knee, not above it.  He stated that he has daily pain of the 
lumbosacral spine with weakness, fatiguability, lack of 
endurance and sometimes stiffness.  He tried physical 
therapy.  He thought he was on Naprosyn but his records 
indicated that he was on etodolac.  When he would sit for a 
long time he would need to get up and move around.  His back 
also hurt with prolonged standing.  He tried to sit with good 
posture.  He had been sitting a lot because he has been going 
to school and was receiving his Social Work degree this week.  
He continued to get up and attend school even when his back 
hurts and he has a flare up.  He denied use of a back brace 
or other durable medical equipment.  He denied any back 
surgery.  

On examination, he was able to flex to 90 degrees.  He was 
tender at the base of his lumbar spine, in the midline around 
L5/S1.  There was no evidence of discoloration, hairy patch, 
muscle spasm, muscle atrophy or other gross abnormality in 
the lower back.  His knee and ankle reflexes were +2 and 
symmetrical.  His strength was +5 in the lower extremities.  
He complained about a relative decrease in sensation in the 
left knee, particularly anteriorally.  X-rays taken of the 
lumbosacral spine were unremarkable.  An MRI of the 
lumbosacral spine done in March 2000 reported as follows:  
There is no indication of disc herniation, disc bulging or 
spinal stenosis in the lumbosacral spine.  The impression was 
normal MRI.  The assessment and plans (A & P) was low back 
pain, chronic.  

VA treatment records from 2002 to 2003 reflect ongoing 
treatment for low back pain.  In May 2002 chronic low back 
pain was included on the problem list and he was assessed 
with degenerative joint disease (DJD) of the LS spine, stable 
with acetaminophen use.  He was seen in the May 2003 
emergency room for complaints of low back pain radiating down 
the left leg, getting progressively worse, with pain 
described as an 8/10.  A May 2003 clinic note revealed a 
history of chronic back pain with really no acute change in 
character, intensity or frequency, although the veteran 
claimed it had been worsening for some time and he has had 
radiation down the left leg for quite some time.  The pain 
was said to interfere with sleep.  He felt some numbness and 
subjective weakness on the left side.  Physical examination 
revealed the back to have limited flexion 2/2 pain, otherwise 
full range of motion with pain.  He had positive "TTP" over 
the L5-S1 of the spine.  There was positive straight leg 
raise bilaterally, left greater than right.  Neurologically, 
his reflexes were diminished globally.  His strength was 4+/5 
proximal and distal lower left extremity; 4+/5 plantar 
flexion, dorsiflexion 5/5 strength 5/5 on the right lower 
extremity.  The assessment was back pain in male with known 
DJD.  Plans were made for him to undergo an MRI as he had 
some radiculopathy/subjective weakness.  

The report of a May 2003 CT scan revealed no definite 
findings by non contrast CT and from an imaging standpoint, 
if further evaluation was desired, MRI would be suggested as 
the next modality.  In September 2003 the veteran was seen 
for complaints of continued back and generalized joint pain 
and indicated that he ran out of Naprosyn.  He was given a 10 
day supply and told to consult with the pain clinic.  

The report of a May 2005 VA examination included a review of 
the claims file and medical records.  A history of his back 
injury was discussed, and he was noted to have been diagnosed 
with lumbosacral sprain.  He is noted to have worked as a 
social worker for several years after service, but continued 
to have back pain on a daily basis.  The pain did not 
radiate.  There was no radicular sensory symptoms.  He said 
that currently prolonged sitting such as on a long airplane 
ride caused considerable amount of stiffness and pain in his 
back.  He said that the pain in the right lower back was more 
of a "pulling" nature.  Again he said that he could not 
walk very well, only a couple of blocks, less than a mile, 
but standing in one position did cause an increase in back 
pain.  Again after retirement, he worked in social work for a 
time.  He was currently employed as a petroleum manager in 
Iraq and did the job a little over a year with little 
difficulty.  He did have a lumbar MRI scan which stated an 
impression of early diskogenic change at L3-4 and L4-5.  
There was no canal stenosis or significant narrowing of the 
neural foramina.

Physical examination revealed the veteran to get in and out 
of his chair with minimal difficulty.  He walked with a 
slightly bent over gait suggesting back pain.  The range of 
motion in the lumbar spine was 20 degrees extension, 75 
degrees flexion and there was pain in the back on resuming 
the upright position.  Lateral bending was 30 degrees to 
either side.  He could heel and toe walk well.  He had no 
straight leg raising pain and no sciatic tension signs.  
Reflexes were active and symmetric both knees and ankle.  
Sensory and motor function were quite good in all areas.  
There was no further limitation of motion due to weakness, 
fatiguability or incoordination following the repetitive 
portions of this exam.  The diagnosis was lumbar sprain 
initially, degenerative diskogenic change, lumbar spine, 
confirmed by recent MRI scan.  X-ray report showed normal 
findings.  

Increased Initial Rating Lumbar spine under Pre-September 23, 
2002 Regulations

A review of the evidence reflects that the veteran's low back 
manifestations more closely resemble the criteria for an 
initial 20 percent rating for his lumbar spine disability 
under either Diagnostic Codes 5293 or 5295.  The VA medical 
records reflected persistent complaints of low back pain, at 
times involving the left leg, as well as some X-ray evidence 
of postural abnormality that may be to be due to spasm.  An 
October 1998 X-ray was noted to show a straightening of the 
lumbar lordotic curvature, with otherwise normal findings.  
The findings from the February 1999 VA examination noted 
complaints of severe pain on a daily basis with prolonged 
standing, bending and lying down.  Examination revealed pain 
on rotation at 30 degrees bilaterally and on flexion at 75 
degrees.  The X rays from February 1999 revealed a 
straightening of the lordotic curvature which may or may not 
represent muscle spasm.  The December 1999 records were noted 
to show complaints of increasing pain and coldness in his 
left foot when sitting still for long periods of time, with 
findings of pain radiating to the sacral area and increased 
tone in the paraspinal muscles and pain on palpation.  At 
that time he was assessed with lumbosacral strain and 
sciatica.  The records from 2000 revealed ongoing complaints 
of low back pain and radiculopathy.  The findings from the 
May 2001 VA examination included findings of tenderness at 
the base of his lumbar spine and complaints of a relative 
decrease in his left knee, although there was no evidence of 
disc herniation or other intravertebral anomalies shown.  
Finally, the May 2005 VA examination now showed evidence of 
discogenic changes confirmed by MRI scan, although his 
physical findings on this particular examination were rather 
unremarkable, as he showed no evidence of sensory or motor 
function problems and no clear evidence of neurological 
problems.  Overall, the evidence does reflect findings that 
more closely resemble the criteria for a moderate 
intervertebral disc syndrome with recurring attacks, as shown 
by the evidence of lumbar pain that includes sciatica and 
left leg involvement from time to time.  The evidence also 
more closely resembles the criteria for lumbosacral strain 
with spasm on extreme forward bending, as shown by the 
complaints of pain and the X-ray evidence suggestive of spasm 
in the records.  

However the evidence does not reveal the veteran's lumbar 
spine symptoms to more closely resemble the criteria for a 40 
percent rating on any of the applicable criteria in effect 
prior to September 23 2002.  The foregoing medical records 
and VA examination reports contain no evidence suggestive of 
a lumbosacral strain with listing of the whole spine, 
positive Goldwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes or some of the above with abnormal 
mobility on forced motion.  Nor do the records and 
examination reports contain evidence of a severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Repeatedly the evidence has shown 
essentially neurological and motor findings, with the 
veteran's complaints primarily subjective in nature, although 
with X ray evidence of spasm and now MRI evidence of 
intervertebral disc syndrome.  There is also no evidence 
showing that the veteran's range of motion is generally shown 
to be severely restricted, even with consideration of pain, 
thus a higher rating is not warranted under Diagnostic Code 
5292 for loss of motion.  The most recent examination of 
September 2005 is noted to show nearly normal findings in all 
aspects of this examination. 

In sum, the Board finds under the applicable criteria in 
effect prior to September 23, 2002 a rating of 20 percent, 
but no more, is warranted.  

Regulations in effect 9/23/02 to 9/25/03-Orthopedic 
Manifestations

Having determined that a 20 percent evaluation is warranted 
for the veteran's lumbar spine disorder under the criteria in 
effect prior to September 23, 2002, the Board now turns to 
the criteria in effect as of that date to ascertain whether a 
rating above 20 percent is warranted under revised Diagnostic 
Code 5293, effective September 23, 2002 to September 25, 
2003.  A review of the evidence of record does not show any 
evidence of the veteran having had incapacitating episodes 
having a total duration of between four to six weeks in the 
past 12 months.  To the contrary, the veteran is noted to 
have been able to work full time during the past year with 
"little" difficulty and made no mention of having missed 
the above described amount of work due to back problems.  

Regulations in effect 9/23/02-- Neurological Manifestations

The Board will now consider whether the veteran is entitled 
to a separate evaluation for the veteran's left leg under 
criteria in effect since September 23, 2002.  Under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 8520 is 
analogous to impairment of the sciatic nerve.  Under 
Diagnostic Code 8520, pertaining to paralysis of the sciatic 
nerve, mild incomplete paralysis warrants a 10 percent 
disability rating, moderate incomplete paralysis warrants a 
20 percent disability rating, moderately severe incomplete 
paralysis warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost. See 38 C.F.R. § 4.121a, 
Diagnostic Code 8520 (2005).

Upon review of the evidence, the Board finds that the 
neurological manifestations affecting the leg, consist 
primarily of pain, with no objective findings of actual 
deficit revealed in the examinations and treatment records.  
The overall manifestations shown repeatedly in the evidence, 
up to the May 2005 VA examinations have been pain radiating 
down the left leg, with some weakness and numbness during 
flare ups but with no objective findings of true neurological 
deficits shown on examinations of the left lower extremity.  
The report of the May 2005 VA examination revealed the lower 
extremities to be normal sensory for touch, pain, vibration 
and reflexes.  This examination revealed no complaints of 
radicular pain at this time.  However the earlier records as 
recent as May 2003 do show complaints of left leg pain 
secondary to radiculopathy.  Thus it appears that the 
radiculopathy complaints are sporadic in nature.  

These manifestations resemble no more than a mild incomplete 
paralysis and warrant no more than a 10 percent evaluation.  
In view of this, the Board finds that a separate evaluation 
of 10 percent disabling is warranted for the left lower 
extremity as of September 23, 2002.  

Increased Rating Lumbar Spine under Current Regulations in 
effect since 9/25/03

The Board notes that the revised criteria for intervertebral 
disc syndrome left unchanged the formula for rating the 
intervertebral disc syndrome based on incapacitating episodes 
that had been part of the criteria of Diagnostic Code 5293 in 
effect in September 2002.  As discussed above, the evidence 
did not reveal the veteran to have at least four weeks of 
incapacitation caused by his lumbar spine that would warrant 
a 40 percent evaluation under Diagnostic Code 5243 (2005).  
Thus, an evaluation in excess of 20 percent for the 
intervertebral disc syndrome based on incapacitating episodes 
is not warranted under the current criteria for evaluating 
intervertebral disc syndrome.  

The Board now turns to whether a rating in excess of 20 
percent is warranted for the lumbar spine disorder under the 
General Formula for rating diseases and injuries of the 
spine.  Under the General Formula, the next highest rating 
above 20 percent for the lumbar spine is warranted under the 
following circumstances:  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent disability rating . 68 Fed. Reg. 51,456 (2003) (now 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  
Clearly the evidence reflects that the veteran's 
thoracolumbar spine is not ankylosed; his ranges of motion 
are such that they would fall within the realm of a 10 
percent rating.  Therefore, a rating in excess of 20 percent 
is not warranted based on the General Formula.  

Summary

In sum, upon review of the evidence and consideration of all 
applicable criteria, the Board finds that a rating of 20 
percent disabling, but no more is warranted for the veteran's 
lumbar spine disability.  A separate rating of 10 percent for 
left leg radiculopathy from September 23, 2002 is shown to be 
warranted by the evidence.  

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1) (2005).  In this case, the Rating Schedule is 
not inadequate for evaluating the veteran's lumbar spine 
disability with radiculopathy of the left lower extremity.   
In addition, it has not been shown that the lumbar spine 
disability has required frequent periods of hospitalization 
or has produced marked interference with the veteran's 
employment.  For these reasons, an extraschedular rating is 
not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating of 20 percent but no more 
is warranted for the veteran's degenerative disc disease of 
the lumbar spine under regulations in effect prior to 
September 2002.  Also an increased separate rating in excess 
of 10 percent is warranted for the left leg radiculopathy as 
of September 23, 2002.  


ORDER

A 20 percent evaluation, but no more, for lumbosacral strain, 
to include early discogenic changes at L3-4 and L4-5 of the 
lumbar spine is granted.  

An increased separate evaluation of 10 percent, but no more, 
from September 23, 2002, for pain in the left leg, 
radiculopathy left lower extremity, is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


